Citation Nr: 0815137	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  02-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
essential tremor.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from April 1991 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action in which 
the RO denied a rating in excess of 30 percent for an 
essential tremor.  The veteran filed a notice of disagreement 
(NOD) in February 2002, and the RO issued a statement of the 
case (SOC) in June 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2002.
 
In May 2003, the veteran and his spouse testified during a 
Board hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is of record.

In October 2003, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim in August 2005.  Also in 
August 2005 document, the RO granted service connection for 
myoclonic dystonia with depressive features, secondary to 
essential tremor, and assigned a 50 percent rating, granted a 
total disability rating based on individual unemployability 
(TDIU), and found the veteran eligible for dependents' 
educational assistance (DEA).

In a February 2006 letter, the Board notified the veteran 
that the VLJ that conducted the May 2003 hearing was no 
longer employed with the Board, and that he was entitled to 
an additional hearing, if he so desired.  In a March 2006 
response, the veteran requested a Board hearing before a VLJ 
in Washington, D.C.  By letter of April 2006, the Board 
notified the veteran of a Board hearing that had been 
scheduled for him in Washington, D.C. for a date in June.  
The veteran failed to report for the hearing.

In June 2006, the Board denied the claim for a rating in 
excess of 30 percent for an essential tumor.  The veteran, in 
turn, appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2007, 
counsel for the veteran and the VA Secretary filed a Joint 
Motion with the Court to vacate and remand the June 2006 
Board decision.  By Order dated December 2007, the Court 
granted the Joint Motion, vacating the Board's June 2006 
decision and remanding this matter to the Board for further 
proceedings consistent with the Joint Motion.

In April 2008, the veteran's attorney submitted a letter 
containing additional arguments relating to the matter on 
appeal.  The letter requested that the veteran should be 
separately rated for myoclonic dystonia and depressive 
disorder and that he should be granted a TDIU.  As the 
veteran has in fact been granted service connection for 
myoclonic dystonia and a TDIU, those arguments are moot.  To 
the extent that the veteran's attorney is requesting a 
separate grant of service connection for depression, that 
matter is referred to the RO.  The other arguments raised by 
the veteran's attorney in her April 2008 letter are addressed 
in the decision below.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 10, 2001 date of receipt of claim, the 
veteran's essential tremor has affected the left upper 
extremity and shoulder and right hand, with some radiation 
into the torso and lower extremities, and with other 
objective signs suggestive only of minor pyramidal tract 
involvement at rest.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
essential tremor have not been met any time since May 10, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Codes 8099-
8004 (2007).
R

EASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2004 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for a rating in excess of 30 percent 
for essential tremors, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The June 2002 SOC (and, 
later, the August 2005 SSOC) set forth the criteria for 
higher ratings for the veteran's essential tremor.  
Specifically, the SOC and SSOC indicated that the veteran's 
essential tremor was being rated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8004, applicable to paralysis agitans, 
each included the note following diagnostic codes 8000 though 
8025 pertaining to ascertainable residuals of organic 
diseases of the central nervous system, and the SSOC included 
the note preceding these diagnostic codes.  The Board finds 
that this information was sufficient to comply with the 
Dingess/Hartman requirement of providing the rating criteria 
for all higher ratings for a disability.

After issuance of the March 2004 letter, and opportunity for 
the veteran to respond, the August 2005 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Regarding the other Dingess/Hartman notice requirements, the 
RO has not provided the veteran information as to the 
assignment of disability ratings or effective dates; however, 
as the decision herein denies the claim for a rating in 
excess of 30 percent for an essential tremor, no new 
disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman. 

The Board also notes that, while the March 2004 letter 
provided examples of the types medical and lay evidence that 
the veteran could submit (or ask VA to obtain) that were 
relevant to establishing entitlement to a higher rating, it 
did not comply with the other Vazquez-Flores notice 
requirements.  However, the veteran specifically referred in 
his February 2002 NOD to the effect that his disability had 
on his employment and daily life, and indicated that he 
understood that he had to show through medical evidence a 
worsening or increase in severity of his disability.  
Moreover, in his hearing testimony, the veteran described the 
effect that his disability had on his daily life (pp. 5-6) 
and his employment (pp. 7-8), his representative at that time 
indicated why he was entitled to a higher rating under the 
applicable diagnostic codes (p. 17), and the SOC and SSOC 
indicated that the veteran's disability rating would be 
determined by applying relevant diagnostic codes.  In these 
circumstances, any error in not complying with the Vazquez-
Flores notice requirements was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements submitted 
by the veteran, his representative, and his attorney, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The parties to the joint motion noted the Court's 
recent decision in Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  In Hart, the Court found that, because a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time an increased rating claim is filed 
until a final decision is made, consideration of the 
possibility of staged ratings in such cases is warranted.  
See Joint Motion, at 2 (citing Hart).  Pursuant to the 
instructions in the Joint Motion, the analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods since the veteran's increased rating 
claim was received on May 10, 2001.

Historically, the Board notes that the veteran was granted 
service connection and assigned an initial 30 percent rating 
for an essential tremor in a March 1994 rating decision.  
Shortly thereafter, in May 1994, the veteran filed a 
statement in support of claim (VA Form 21-4138) in which he 
wrote, "I request reconsideration of my current service-
connected disability rating for 'essential tremor' condition 
due to" medication that prevented him from driving or 
working.  In her April 2008 letter, the veteran's attorney 
requested that the Board find that this statement be 
construed as a NOD, and that the veteran's claim therefore be 
treated as for a higher initial rating rather than one for 
increase.  However, as noted in the case cited by the 
veteran's attorney, Matthews v. Nicholson, 19 Vet. App. 202 
(2005), 38 C.F.R. § 20.201 provides that, to be considered a 
NOD, a written communication must be in terms that can be 
reasonably construed as disagreement with a determination 
"and a desire for appellate review."  As the veteran's May 
1994 statement did not express a desire for appellate review, 
the Board finds that it did not constitute a NOD.  Hence, the 
claim is appropriately considered a claim for increase. 

The veteran's essential tremor has been rated as paralysis 
agitans under 38 C.F.R. § 4.124a, DCs 8099-8004 (2007).  
These hyphenated diagnostic codes reflect that there is no 
diagnostic code applicable to an essential tremor, and this 
disability has therefore been rated by analogy to paralysis 
agitans.  See 38 C.F.R. §§ 4.20, 4.27 (2007). 

The minimum rating under DC 8004 is 30 percent.  A note 
preceding the criteria for rating organic diseases of the 
central nervous system indicates that disabilities from the 
diseases listed in diagnostic codes 8000 through 8025 and 
their residuals may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function, and that the following should be especially 
considered: psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  Partial loss of use of one or more 
extremities from neurological lesions is to be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a schedular rating 
in excess of 30 percent for the veteran's essential tremor is 
not warranted at any time since May 10, 2001.

On November 2001 VA neurological examination, strength was 
normal in the sternocleidomastoids.  Motor testing showed 
occasional vesiculation involving the left triceps.  No 
vesiculations were detected over the upper back. The veteran 
had some give-way weakness of hand grip.  Myotonia was not 
identified.  Sensation was intact.  Reflexes were hypoactive 
but symmetric, and plantar reflexes were flexor.  There was 
incoordination on finger-to-nose testing, as well as mild 
incoordination on heel-to-knee testing.  The veteran arose 
from a wheelchair and ambulated without assistive devices.  
He could stand on his toes and heels, but had some trouble 
tandem walking.  The impressions included dystonia of unclear 
etiology, and history of vesiculations versus myokymia.  The 
examiner commented that the veteran appeared to have some 
incoordination of the arms, but no widespread vesiculations, 
although he did have some involving the left triceps.  He 
also had some give-way weakness involving the muscles of the 
upper extremities, but he was able to ambulate without 
assistive devices.

On December 2001 VA outpatient examination, the veteran 
complained of worsening tremors.  Current examination showed 
some twitching in the face, neck, platysma, shoulders, arms, 
and hands.  The pedal pulses were palpated without 
difficulty.  He had to hold a cup of coffee with both hands, 
and had somewhat of a clawing or drawing of his fingers when 
he sat at rest. Reflexes were brisk bilaterally in the upper 
and lower extremities.  No more than a couple beats of clonus 
were appreciated in the ankles.  The veteran had difficulties 
with finger-to-nose and heel-to-shin testing.  There was full 
range of motion of the shoulders, elbows, wrists, fingers, 
hips, knees, ankles, and feet, and no contractures were 
noted.  He had tremors, muscle twitching, and spasms of a 
modest to severe degree in the shoulders, chest, abdomen, and 
legs, more so in the left upper leg than the right.  When 
lying on the examination table he was at rest, and he 
appeared dynamic with movement, although he had no choreoform 
movement, and it was more with just lying, with vesiculations 
and twitching.  The assessment was myoclonic dystonia.

On January 2002 VA outpatient examination, the examiner noted 
that the myoclonic dystonia was causing the veteran to have 
clumsiness, and he needed a right leg knee-ankle-foot brace.  
He currently had myoclonic dystonic twitching from the top of 
the head down to the legs, as well as inward-turning of the 
right foot which might be part of this.

On February 2002 VA outpatient neurological examination, 
there were no myoclonic movements of the palate, and no 
fasciculations of the tongue. Motor examination showed normal 
tone bilaterally, and power was symmetric at 5/5.  There was 
no muscle atrophy.  There were both a postural and kinetic 
tremor bilaterally in the upper extremities, and occasional 
fine movements of the fingers which possibly represented 
small fasciculations, though no large muscle fasciculations 
or myoclonic movements were seen.  There was occasional 
movement of the left upper extremity, though no grossly 
dystonic movements were seen.  There were no abnormal 
movements in the lower extremities noted on examination, and 
no noted acataphasia or choreiform movements.  Sensation was 
intact, and vibratory and position sense was normal.  Finger- 
to-nose and heel-to-shin testing was intact, without 
dysmetria.  Rapid alternating movements were intact 
bilaterally, although the veteran was slightly clumsier on 
the left.  Gait testing showed intact tandem walking and a 
negative Romberg sign. Reflexes were symmetric: trace in the 
upper extremities despite distraction, and 2 in the lower 
extremities including the ankles.  The toes were down going 
bilaterally.  The impression was that the veteran's symptoms 
were most consistent with an essential tremor, with noted 
improvement after alcohol consumption.

March 2002 VA electromyographic and nerve conduction studies 
were normal, with no electrodiagnostic evidence for a 
neuropathic process.  Muscle tone was normal, and there was 
no focal weakness of the upper extremities. Sensory 
examination of the upper extremities was intact bilaterally.  
No fasciculations or other movement abnormalities were seen.

On May 2002 VA outpatient examination, the veteran appeared 
somewhat twitchy, although it was unclear to the examiner 
whether there might be a strong volitional component to this. 
Reflexes were 2-3+ in the upper extremities.  Tone appeared 
normal.  Gait was remarkable for turning in the left foot as 
he walked, and the examiner was again unsure whether this was 
volitional.  The assessment was possible movement disorder 
perhaps best described as essential myoclonus and tremor; 
chorea was another possibility, as well as a strong 
psychiatric component to the presentation.  When seen again 
in August, reflexes were 1+ in the upper extremities and 2-3+ 
in the lower extremities, with an equivocal toe on the left 
due to withdrawal, and a down going toe on the right.  On 
motor testing, the veteran tended to turn-in his feet, and 
had a give-away quality of weakness, especially in the left 
extremities.  He also demonstrated irregular jerking in the 
left upper extremity. Gait was relatively unremarkable, 
although he did toe-in.  The assessment was possible movement 
disorder versus functional cause for excessive movements; it 
was difficult to fit the veteran's complaints into any 1 
particular syndrome, and objective signs were suggestive only 
of minor pyramidal tract involvement at best.  The 
possibility of focal or generalized dystonia could be raised, 
although there appeared to be a strong functional component 
to the veteran's examination.

On early April 2003 VA outpatient orthopedic examination, the 
veteran had pain with full range of motion of the hips, 
knees, and ankles.  There was no tenderness, and the hips, 
knees, and patellae were stable.

On late April 2003 VA outpatient examination, the veteran 
ambulated without difficulty.  In a May 2003 addendum to the 
examination report, a physician opined that the veteran was 
able to operate a motor vehicle/car without restriction.

During the May 2003 Board hearing, the veteran and his wife 
testified about his tremors and how they impaired him 
functionally.  He stated that it caused him constant shaking, 
jerking, and pain somewhere in his body, caused him to fall 
approximately once per day; and generally prevented him from 
driving a car.  His wife testified that she shaved the 
veteran and cooked for him, buttoned and zipped his clothing, 
and tied his shoes.

On early June 2004 VA outpatient examination, the veteran's 
myotonic dystonia was noted to significantly interfere with 
his activity level, causing him to fall.  Current examination 
showed left arm and hand spasticity from nerve injury.  Pedal 
pulses were normal.  There were fasciculations in the arm, 
shoulder, and abdomen from myoclonic dystonia.

On mid-June 2004 VA outpatient neurological examination, 
muscle tone was within normal limits.  There was a tremor in 
both hands.  Strength was 5/5 throughout.  There was sensory 
impairment to vibration and pain in the left lower 
extremities; otherwise, sensory testing was unremarkable.  
Coordination was slightly impaired on finger-to-nose testing 
bilaterally; heel, knee, and shin testing was intact.  
Reflexes were 2+ throughout, and the plantar response was 
found bilaterally.  The assessment was that it was difficult 
to feature the veteran's complaints into any one particular 
syndrome, and objective signs were suggestive only of minor 
pyramidal tract involvement at rest, as the myoclonus was 
likely psychogenic.  Compared to examination 2 years ago, the 
physician opined that the veteran's symptoms had not 
worsened, and that he did not need medications for his 
myoclonus-dystonia.

On the February 2005 VA examination, the veteran complained 
of a tremor affecting his torso, abdominal muscles, and legs 
which was aggravated by anxiety and stress.  He also 
complained of spilling food on his clothing, and that his 
wife had to cut his food for him, assist him with activities 
of daily living, such as shaving and brushing teeth.  He 
drank 3 pots of coffee per day, but denied that caffeine had 
any effect on his tremors.   On current motor examination, 
the veteran exhibited arrhythmic large motor excursions of 
the entire left upper extremity and shoulder, with some 
radiation into the torso and lower extremities, and the most 
likely diagnosis was myoclonic dystonia.  Due to the severity 
of the myoclonic dystonia and involuntary movements, the 
examiners opined that any employer was likely to consider the 
veteran a potential liability, as a result of which he was 
not considered to be employable.

A March 2005 VA examination found no sleep apnea.

Based on the above, the Board finds that a schedular rating 
in excess of 30 percent has not been warranted at any time 
since May 10, 2001.  The objective findings show that, since 
that date, the significant impairment that the veteran has 
experienced stems from the organic and functional symptoms of 
his myoclonic dystonia, a disability for which he is also 
service connected and for which he receives a separate 
disability rating.  In this regard, the Board notes the June 
2004 VA examination findings showing a tremor in both hands, 
but objective signs suggestive only of minor pyramidal tract 
involvement at rest, as the myoclonus was likely psychogenic.  
Significantly, the physician opined that the veteran's 
symptoms had not worsened compared with examination 2 years 
previously.  Although on February 2005 VA examination the 
veteran complained of a tremor affecting his torso, abdominal 
muscles, and legs, and on examination he exhibited arrhythmic 
large motor excursions of the entire left upper extremity and 
shoulder, with some radiation into the torso and lower 
extremities, these were diagnosed to be manifestations of the 
service-connected myoclonic dystonia.

The Board notes the argument of the veteran's attorney, 
advanced in her April 2008 letter, that a higher rating was 
warranted because the evidence, including the lay testimony 
of the veteran and his spouse as to his inability to care for 
himself and inability to walk without braces or a wheelchair, 
shows significant "motor impairment, complete or partial use 
of an extremity, or disturbance of gait."  She also argued 
that, "because the record contains evidence establishing 
that the veteran suffers from complete motor impairment, he 
is entitled to a 100 percent disability rating."  The 
evidence does not support the arguments of the veteran's 
attorney in this regard.  Since May 10, 2001, the veteran's 
motor impairment has been neither complete nor in such 
proportion as to warrant a rating in excess of 30 percent.  
On the November 2001 VA examination, the veteran rose from 
his wheelchair and ambulated without assistive devices, and 
there was only "some trouble" tandem walking.  February 
2002 gait testing showed intact tandem walking.  On May 2002 
VA outpatient examination, gait was relatively unremarkable, 
although the veteran did toe-in.  Subsequent VAOPT notes and 
VA examination reports did not indicate that the veteran's 
essential tremor caused either complete or substantial motor 
impairment.  In these circumstances, the Board finds that the 
30 percent rating adequately reflects the proportion of the 
impairment of motor function since May 10, 2001.

The Board also notes that the objective findings pertaining 
to the essential tremor do not show partial loss of use of 
one or more extremities from neurological lesions such as to 
permit rating by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves, as provided by 38 
C.F.R. § 4.124a.

There are no other diagnostic criteria which would provide a 
basis for assignment of a higher rating in this case.  In 
this regard, in June 2006, the veteran's representative 
argued that the essential tremor should be rated analogous to 
seizures under DC 8911.  However, the Board finds that this 
is not an appropriate analogy, as seizures are not a closely- 
related disease in which the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  Rather, it is no more than a conjectural analogy, 
which 38 C.F.R. § 4.20 specifically provides must be avoided.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since May 10, 2001 date of claim for increase,  the 
veteran's tremor has reflected a disability picture that is 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as discussed in the June 2002 SOC and cited in 
the August 2005 SSOC).  In this regard, the Board notes that, 
while the veteran is unemployed, competent medical evidence 
does not demonstrate that his essential tremor, alone, 
results in marked interference with employment (beyond that 
contemplated by the 30 percent schedular rating assigned).  
In this regard, the Board points out  the February 2005 VA 
medical opinions that the veteran was considered to be 
unemployable due to the combined severity of the myoclonic 
dystonia and involuntary movements, and the fact that a TDIU 
has been assigned based on consideration of the 
aforementioned disabilities, as well as two other service-
connected disabilities affecting the knees.  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or that the disability otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the claim for a rating in excess 
of 30 percent for an essential tremor must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).







ORDER

A rating in excess of 30 percent for an essential tremor is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


